Citation Nr: 9904242	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  92-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to April 
1959.  He also had one year and six months of other service 
prior to August 16, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1989 and October 1990 
decisions of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
among other things, denied service connection for 
hypertension.  

Initially, the Board notes that the appeal was previously 
before the Board in June 1994, July 1996, and September 1997 
when, on each occasion, it was remanded for further 
development.  Moreover, the issue of entitlement to an 
increased rating for rheumatoid arthritis and collagen 
disease was previously developed for appellate review.  
However, as noted in the July 1996 remand, the RO granted a 
total rating based on the combined effect of these 
disabilities in an August 1995 decision.  Therefore, this 
issue is no longer in appellate status and further 
consideration is not warranted.


FINDING OF FACT

The veteran's hypertension is made worse by his service-
connected rheumatoid arthritis.


CONCLUSION OF LAW

Hypertension is aggravated by the veteran's service-connected 
rheumatoid arthritis.  38 U.S.C.A. §§ 1131, 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
either the pain caused by the veteran's service-connected 
rheumatoid arthritis or the medication he takes to counteract 
this pain aggravates his hypertension.  It is also requested 
that the veteran be afforded the benefit of the doubt.

Generally speaking, in order to establish service connection, 
there must be evidence that current disability is related to 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease first diagnosed after service discharge 
when the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  In short, a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the current disability and injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

e to or the result of a service-connected 
condition, or where disability is aggravated by service-
connected disability.  Compensation is to be paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."  The Court held, in part, 
that ". . . pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen at 448.  Furthermore, in order for a claim of service 
connection on a secondary basis to be well grounded, 
competent medical evidence showing a causal relationship or 
aggravation must be presented.  Jones (Wayne L.) v. Brown, 
7 Vet.App. 134 (1994); Allen, supra.

Initially, the Board notes that the record on appeal contains 
voluminous service medical records, as well as medical 
evidence that was on file with the Social Security 
Administration, VA examination reports dating back to October 
1959, VA treatment records dating back to June 1985, and 
private treatment records dating back to March 1972.  
However, only a very small number of these records are 
relevant to the current issue on appeal.

Specifically, the Board notes that, in July 1990, W. Brooke 
Gwathmey, M.D., reported that the veteran "has alot [sic] of 
pain from the arthritis and this pain may cause his blood 
pressure to be up."  The aforementioned records also show 
the veteran's complaints, diagnosis, and treatment for high 
blood pressure since at least August 1985.  Moreover, the 
record is replete with recitations of the veteran's claim 
that his service-connected rheumatoid arthritis and/or the 
medication he takes to control the pain due to arthritis 
increased his blood pressure.  See VA treatment records dated 
in August 1990, July 1991, January 1993, and September 1993; 
also see private treatment records dated in January 1991 and 
May 1991. 

Following the Board's June 1994 remand, the veteran appeared 
for a VA cardiology examination in November 1994.  The 
examiner opined that the veteran had a history of 
hypertension that probably dated back nine years.  The 
examiner stated that ". . . [he] did not see any current 
medications that [the veteran] is on for his [rheumatoid] 
arthritis that ought to be contributing to his 
hypertension."

Following the Board's September 1997 remand, the veteran 
appeared for a VA heart and hypertension examination in April 
1998.  The veteran complained of both low back and lower 
extremity pain secondary to his service-connected rheumatoid 
arthritis.  The veteran also reported that he took 
prednisone, Tylenol, and NSAID's (including Motrin) for his 
rheumatoid arthritis pain.  The examiner reported that the 
veteran had a history of hypertension since 1982.  The 
veteran also reported that he took medications, including 
Procardia, Lasix, and Catapres, to control his hypertension.  
On examination, the veteran's blood pressure was slightly 
elevated despite his being on medication (140/90, 146/88, 
144/90, & 146/92).  The examiner then opined that increased 
manifestations of hypertension are proximately related to the 
pain caused by service-connected rheumatoid arthritis.  It 
was felt that such an opinion was supported by the following:  
the veteran's long history of arthritis and pain due to 
arthritis which in turn caused anxiety.  It was noted that 
anxiety stimulated the sympathetic nerve which in turn 
increased peripheral resistance and increased blood 
pressures.  It was also felt that both prednisone and NSAID's 
might indirectly cause hypertension.

Thereafter, the April 1998 VA examiner clarified the above 
statements by providing an opinion that there indeed existed 
a baseline state from which increased manifestations of 
hypertension could be adjudged and that such increased 
manifestations did indeed occur and were proximately due to 
rheumatoid arthritis pain and medications therefor. 

The record on appeal shows that historically the veteran had 
been granted service connection for multiple joint rheumatoid 
arthritis since June 1959.  See RO decision entered in June 
1959.  Moreover, the Board observes that the record on appeal 
contains no medical opinion to directly rebut the April 1998 
VA examiner's opinion, namely that the veteran's hypertension 
was made worse by his service-connected rheumatoid arthritis.  
The Board notes that the November 1994 VA examiner stated 
that a review of the record on appeal disclosed no medication 
that the veteran was taking that could contribute to his 
hypertension.  However, he did not provide as detailed an 
explanation for his opinion as the more recent examiner did.  
Additionally, the former opinion did not include comment as 
to the effect of pain caused by the service-connected 
disability.  As stated above, the law provides that when a 
veteran's service-connected disability aggravates, but is not 
the proximate cause of, a non-service-connected disability, 
the veteran is entitled to increased compensation for that 
incremental increase in severity of the non-service-connected 
disability.  Allen, supra.  Accordingly, the Board finds that 
the evidence, both positive and negative, is at least in 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of doubt, the Board concludes that the 
evidence supports a grant of service connection for 
hypertension under the precepts of Allen, supra.  


ORDER

Service connection for hypertension is granted to the extent 
that this disability is aggravated by previously service-
connected disability.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

